UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 26, 2010 INSITUFORM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 0-10786 13-3032158 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(636) 530-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Insituform Technologies, Inc. (the "Company") issued an earnings release on April 26, 2010, to announce its financial results for the quarter ended March 31, 2010.A copy of the April 26, 2010 earnings release is furnished herewith as Exhibit 99.1.On April 27, 2010, the Company held a conference call in connection with its April 26, 2010 earnings release.A transcript of the conference call is furnished herewith as Exhibit 99.2. The information in this Current Report on Form 8-K, including Exhibits 99.1 and 99.2, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (d) The following exhibits are filed as part of this report: Exhibit Number Description Earnings Release of Insituform Technologies, Inc., dated April 26, 2010, filed herewith. Transcript of Insituform Technologies, Inc.’s April 27, 2010 conference call, filed herewith. *** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INSITUFORM TECHNOLOGIES, INC. By: /s/ David F. Morris David F. Morris Senior Vice President, General Counsel and Chief Administrative Officer Date:April 29, 2010. INDEX TO EXHIBITS These exhibits are numbered in accordance with the Exhibit Table of Item 601 of Regulation S-K. Exhibit Description Earnings Release of Insituform Technologies, Inc., dated April 26, 2010. Transcript of Insituform Technologies, Inc.’s April 27, 2010 conference call.
